Opinion issued December 19, 2019




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                               ————————————
                                NO. 01-18-00942-CV
                              ———————————
         AIRCON CORPORATION AND GRECON, INC., Appellants
                                           V.
                            RALPH A. FIGGS, Appellee


                     On Appeal from the 129th District Court
                              Harris County, Texas
                        Trial Court Case No. 2016-26100


                            MEMORANDUM OPINION

      This appeal from a judgment signed on July 25, 2018 was assigned to the First
Court of Appeals; however, the Harris County District Clerk subsequently filed a
letter advising that it filed the notice of appeal with this court in error and the appeal
should have been assigned to the Fourteenth Court of Appeals. Because this cause
was erroneously assigned to this court, the appeal is ordered dismissed.
                                PER CURIAM

Panel consists of Justices Keyes, Goodman, and Countiss.




                                       2